Tilson, Judge:
In this appeal the parties have agreed that at the date of the exportation of certain items of the involved merchandise, such as or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in usual wholesale quantities and in, the ordinary course of trade, for exportation to the United States, plus, when not included therein, all the costs, charges, and expenses specified in section 402 (d) of the act of 1930, at $40 per ton of 2,000 pounds, net packed, and that there was no higher foreign value for such or similar merchandise.
Upon the agreed facts I find and hold the proper dutiable export value of the merchandise invoiced as “188 B Bags, 60 Mesh Ground Mica” to be $40 per ton of 2,000 pounds, net packed. Judgment will be rendered accordingly.